USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-2078                      MOHAMMAD A. CHOUDHARY,                      Plaintiff, Appellant,                                v.         EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, ET AL.,                      Defendants, Appellees.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS             [Hon. Mark L. Wolf, U.S. District Judge]                              Before                      Lynch, Circuit Judge,                 Bownes, Senior Circuit Judge,                   and Lipez, Circuit Judge.                                                                                                                                                                     Mohammad A. Choudhary on brief pro se.     C. Gregory Stewart, General Counsel, Philip B. Sklover,Associate General Counsel, Carolyn L. Wheeler, Assistant GeneralCounsel, and Brian Owsley, Attorney, on brief for appellee EqualEmployment Opportunity Commission.     William Sorrell, Attorney General, Joseph L. Winn and TimothyB. Tomasi, Assistant Attorneys General, on brief for appelleesState of Vermont, Vermont Human Rights Commission, VermontDepartment of Public Service, Vermont Department of Personnel, andappellees Kunin, Dean, Sedano, Sterzinger, McCarren, and Martin intheir individual and official capacites.May 27, 1999                                                                     Per Curiam.  We have carefully reviewed the parties' briefsand the record on appeal.  We affirm essentially for the reasonsstated by the district court in its orders of March 5, 1998 andJuly 20, 1998, i.e., the grounds proffered by the defendants intheir motions to dismiss are meritorious.     The judgment of the district court dismissing this case is,therefore, affirmed.